MEMORANDUM **
Consuelo Cabrera Bataclan and her two sons, natives and citizens of the Philippines, petition for review of the Board of Immigration Appeals’ order summarily affirming an Immigration Judge’s (“IJ”) denial of their application for asylum and withholding of removal. We have jurisdiction under 8 U.S.C. § 1252. We deny the petition for review.
Substantial evidence supports the IJ’s determination that Bataclan failed to demonstrate that she has an objective, well-founded fear of persecution on account of an enumerated ground. See INS v. EliasZacarias, 502 U.S. 478, 481-82, 112 S.Ct. 812, 117 L.Ed.2d 38 (1992).
Because Bataclan fails to establish eligibility for asylum, she necessarily fails to qualify for the higher standard under withholding of removal. See Singh v. INS, 134 F.3d 962, 971 (9th Cir.1998).
PETITION FOR REVIEW DENIED.

 This disposition is not appropriate for publication and is not precedent except as provided by 9 th Cir. R. 36-3.